

Exhibit 10.1



 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
August 13, 2010, by and between Genpact Limited, a Bermuda limited exempted
company (the “Company”), and Pramod Bhasin (the “Executive” and, together with
the Company, the “Parties”).
 
WITNESSETH:
 
A.            The Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company, on the terms and
conditions set forth in this Agreement.
 
B.            The Executive acknowledges that (i) the Executive’s employment
with the Company and its affiliates has provided and will provide the Executive
with trade secrets of, and confidential information concerning, the Company and
(ii) the covenants contained in this Agreement are essential to protect the
business and goodwill of the Company.
 
D.            The Executive entered into an employment agreement with Genpact
Global Holdings SICAR, a Societé à Responsabilité Limitée organized as a Societé
d’Investissement en Capital à Risque under the laws of the Grand Duchy of
Luxembourg and a subsidiary of the Company (“GGH”) and Genpact International
Holdings, a Societé à Responsabilité Limitée under the laws of the Grand Duchy
of Luxembourg and wholly-owned subsidiary of GGH (together with GGH, the “Prior
Employers”), dated as of July 26, 2005, which was assigned to and assumed by the
Company as of July 13, 2007 and amended on December 24, 2007 and December 30,
2008 (the “Prior Employment Agreement”).
 
E.             The Parties desire to amend and restate the Prior Employment
Agreement as set forth herein.
 
Accordingly, in consideration of the promises and the respective covenants and
agreements of the Parties set forth below, and intending to be legally bound
hereby, the Parties agree as follows:
 
 Section 1.               Employment.  The Company hereby continues to agree to
employ the Executive, and the Executive hereby continues to accept such
employment, on the terms and conditions set forth in this Agreement.
  
 Section 2.               Term.  This Agreement shall be effective for a period
commencing as of January 1, 2005 (the “Effective Date”) and ending on the date
this Agreement and the Executive’s employment hereunder are terminated in
accordance with the provisions of Section 8 (such period, the “Term”).
  
 Section 3.              Duties, Authority, Status and Responsibilities.
  
 (a)              The Executive shall serve as Chief Executive Officer of the
Company, as a member of the board of directors of the Company (the “Board”) and
in such other positions as the Board may from time to time reasonably determine,
subject at all times to the direction, supervision and authority of the Board. 
The Executive’s duties shall include such duties as the Board may from time to
time reasonably assign.
  
 (b)              During the Term and except as otherwise agreed by the Company,
the Executive shall devote the Executive’s full employable time, attention and
best efforts to the business


 
1

--------------------------------------------------------------------------------

 
 
affairs of the Company and its subsidiaries (except during vacations or illness)
and will not actively engage in outside activities, whether or not such activity
is pursued for gain, profit or other pecuniary advantage unless such activity
(and the amount thereof) is approved by the Board; provided, however, the
Executive may devote time to personal investments, philanthropic service or
other personal matters without obtaining such Board approval.  In addition to
the other titles and responsibilities described in this Section 3, if requested
by the Board, the Executive shall serve (without additional compensation) during
the Term as an officer or director of any subsidiary of the Company.
  
 (c)              The Company reserves the right to depute or second the
Executive during the Term to any of its affiliates or group entities.
  
 Section 4.               Cash Compensation.
  
 (a)              Base Salary.  Effective as of July 1, 2008, the Executive
shall receive an annual base salary (the “Base Salary”) of not less than
U.S.$750,000.  The Base Salary shall be payable in accordance with the customary
payroll practices of the Company for salaried employees in the United States. 
The Board, or a committee thereof, shall review the Executive’s Base Salary at
such times each year that the Board or committee reviews the compensation of
other senior executive officers.
  
 (b)              Annual Bonus.  During the Term, the Executive shall be
eligible to receive an annual cash bonus (the “Annual Bonus”) in respect of each
full or partial fiscal year of the Company ending during the Term (each, a
“Fiscal Year”, which as of the date hereof, is the period January 1 through
December 31), with such Annual Bonus to equal 120% of Base Salary for such
Fiscal Year (or such higher amount determined by the Board), subject to the
attainment of such performance targets as are established by the Board, or a
committee thereof, for such Fiscal Year.  Any such Annual Bonus shall be paid to
the Executive on or after the first day (but in no event later than the
fifteenth day of the third month) of the Fiscal Year following the Fiscal Year
to which the Annual Bonus relates.
  
 Section 5.               Equity Compensation.
  
 (a)              Equity Grants.  The Executive will be eligible for option
grants and other equity awards under the Company’s 2007 Omnibus Incentive
Compensation Plan (the “Plan”) or any successor thereto on and after the date
hereof; provided, that the making of any such grants, and the terms and
conditions applicable thereto, shall be determined by the Board (or the
appropriate committee thereof) in its sole discretion.


 (b)           Restricted Share Units.  On the date hereof, the Company will
grant the Executive restricted share units covering a target number of 500,000
common shares of the Company (“RSUs”) pursuant to the Plan. The RSUs shall be
subject to a vesting schedule with one-third of the target number of RSUs
vesting on each of December 31, 2010, December 31, 2011 and December 31, 2012,
subject in each case to (i) continued employment or service with the Company or
an Affiliate (as such term is defined in the Plan) on each such date and (ii)
satisfaction of the performance criteria as more fully set forth in the award
agreement (the “RSU Award Agreement”) (attached hereto).  The actual number of
common shares into which the target shares shall convert shall be as set forth
in the RSU Award Agreement.  Subject to the Executive’s continued employment or
service with the Company or an Affiliate on a Change of Control (as defined in
the Plan), the RSUs shall vest in full on the effective date of the Change of
Control. In addition, upon the Executive's termination by reason of death or the
Company's termination of the Executive's employment by reason of Disability, the
RSUs shall vest in full.  Upon the Executive’s termination of his employment for
Good Reason or the Company’s termination of the Executive’s employment without
Cause, any unvested RSUs shall vest on each of the remaining vesting dates to
the extent the applicable financial performance goals for such vesting date are
satisfied (but without regard to the requirement of continued employment or
service) as more fully set forth in the RSU Award Agreement.


 
2

--------------------------------------------------------------------------------

 


            Section 6.               Expenses.  During the Term, the Executive
shall be entitled to receive prompt reimbursement for all travel and business
expenses reasonably incurred and accounted for by the Executive (in accordance
with the policies and procedures established from time to time by the Company)
in performing services hereunder.
  
 Section 7.               Other Benefits.
  
 (a)              Employee Benefits, Fringe Benefits and Perquisites.  During
the Term, the Executive shall be able to participate in employee benefit plans
and perquisite and fringe benefit programs on a basis no less favorable than
such benefits and perquisites are provided by the Company from time to time to
the Company’s other senior executives.  In addition, effective January 1, 2008
and continuing during the Term, the Executive shall receive (i) reimbursement of
the actual costs incurred by the Executive of utilities (including telephone)
related to his primary residence and the Executive’s expenses related to his
automobile and driver and (ii) an annual amount of U.S.$60,000 to cover such
other personal costs as the Executive deems appropriate with such amount paid to
the Executive in equal installments on the date of payments of his Base Salary
each year.
  
 (b)              Special Pension Benefit.
  
 (i)          Normal Retirement Benefit.  The Executive shall be eligible to
receive from the Company a special pension benefit (the “Special Pension
Benefit”), which shall be payable in the amounts, at the times and in the forms
described in this Section 7(b).
  
 (ii)         Unless the Executive elects otherwise in accordance with this
Section 7(b), the Special Pension Benefit shall be payable in the form of a
five-year sum certain joint and survivor life annuity benefit (the “Normal
Benefit”) in the annual amount of US$190,000 (such annual amount, as adjusted
pursuant to this Section 7(b), the “Annual Amount”) commencing on the earliest
of (A) the Executive’s separation from service with the Company (as defined in
Section 1.409A-1(h) of the Treasury Regulations promulgated under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code” and, such
regulations, the “409A Regulations”)) that  occurs on or after the Executive’s
obtaining age 60, (B) the Executive’s death or disability (within the meaning of
Section 1.409A-3(i)(4) of the 409A Regulations) and (C) the Executive’s
attaining age 65 (such date, the “Commencement Date”).  Unless the Executive
elects otherwise in accordance with this Section 7(b), the Special Pension
Benefit shall be paid in equal monthly installments on the 15th day of each
month beginning with the first full month following the Commencement Date, with
each such installment equal to 1/12 of the Annual Amount, provided, however,
that if the Special Pension Benefit becomes payable as a result of the
Executive’s separation from service with the Company (other than due to death or
disability) at a time when the Executive is a “specified employee” of the
Company (as defined in Section 409A-1(i)(1) of the 409A Regulations and as
determined by the Company) and the Company’s stock is publicly traded on an
established securities market, then no payments shall be made until the earlier
of (A) the expiration of the six month period following such separation from
service and (B) the Executive’s death (the “Delay Period”) and any amounts that
would otherwise have been paid during the Delay Period shall be paid in lump sum
on the first business day following the end of the Delay Period. The Executive
shall be entitled to interest on the deferred benefits and payments for the
Delay Period, with such interest to accrue at the prime rate in effect from time
to time during that period and to be paid in a lump sum on the first business
day following the end of the Delay Period.
  
 (iii)        Election to Defer Commencement.  The Executive may elect to have
the Special Pension Benefit commence on a date later than the Commencement Date,
but only if (A) such alternative date is permitted to be a commencement date for
payment under the General Electric Company Pension Plan, as amended and restated
as of July 1, 2003, a copy of which is on file with the Corporate Secretary of
the Company (the “GE Plan”) and (B) such election to delay the Commencement Date
satisfies the subsequent deferral election requirements under Section 409A.  In
the event of any such election, the Annual Amount shall be adjusted in
accordance with the terms of the GE Plan.
  


 
3

--------------------------------------------------------------------------------

 


 (iv)       Form of Payment.  The Executive may elect to have the Special
Pension Benefit be paid in a form other than the form of the Normal Benefit, but
only if (A) such alternative form is permitted under the GE Plan and (B) such
election to change the form of payment satisfies the requirements for subsequent
elections to change the form of payment under Section 409A.  In the event of any
such election, the Annual Amount shall be adjusted to reflect the applicable
form of payment in accordance with the terms of the GE Plan.
  
 (v)        Administration of Special Pension Benefit.  The Special Pension
Benefit shall be administered by the Board, or a committee thereof, in
accordance with the terms and purposes of Section 7(b).  The Board, or a
committee thereof, shall have the sole and absolute discretionary duty and
authority to interpret the provisions of Section 7(b) and the GE Plan as it
pertains to Section 7(b) and determine the amount and manner of payments of the
Special Pension Benefit due to the Executive.
  
 (vi)       No Off-Set; Unsecured Creditor.  In no event shall the Special
Pension Benefit be reduced by any amounts otherwise payable to the Executive
under the GE Plan.  The Executive’s rights to the Special Pension Benefit shall
be solely those of an unsecured general creditor of the Company, and nothing
herein shall be deemed to give the Executive any right to particular assets of
the Company or to require the Company to establish a fund or trust for the
benefit of the Executive or otherwise set aside assets for his benefit.


(vii)         Section 457A.  Notwithstanding the foregoing, to the extent that
the Executive is required to include in income in 2017 any amounts payable under
the Special Pension Benefit pursuant to the requirements of Section 457A of the
Code, the present value of any remaining payments under the Special Pension
Benefit shall be paid to the Executive on December 31, 2017.  For such purposes,
the present value shall be determined using an interest rate equal to two
percent (2%) and the remaining payments shall be determined by multiplying
US$190,000 by the Executive’s life expectancy (rounded up to the nearest whole
year) as determined under the then most recent life expectancy tables published
by the Office of the Actuary of the U.S. Social Security Administration.  The
parties agree to make such amendments to the payment of the Special Pension
Benefit as necessary to comply with the requirements of Section 457A and the
Treasury Regulations and other guidance promulgated thereunder.
  
 (c)              Vacations.  The Executive shall be entitled to four (4) weeks
paid vacation during each year of the Term.  The Executive shall also be
entitled to all paid holidays and personal days given by the Company to its
senior executives.
  
 (d)              Relocation.  If the Executive relocates his residence at the
request of the Company during the Term, the Company shall, consistent with its
relocation policies and subject to Section 10(d)(iii), reimburse the Executive
for the Executive’s expenses incurred for relocating himself and his immediate
family.
  
 (e)              Indemnification.  The Company and its successors and/or
assigns will indemnify and defend the Executive to the fullest extent permitted
by applicable law of the jurisdiction in which the Company is incorporated and
the organizational documents of the Company with respect to any claims that may
be brought against the Executive arising out of any action taken or not taken in
the Executive’s capacity as an officer or director of the Company or any of its
affiliates.  In addition, the Executive shall be covered, in respect of the
Executive’s activities as a director and officer of the Company or any of its
affiliates, by the Company’s Directors and Officers liability policy or other
comparable policies obtained by the Company’s successors, to the fullest extent
permitted by such policies.  The Company’s indemnification obligations under
this Section 7(e) shall remain in effect following the Executive’s termination
of employment with the Company.
  
 Section 8.               Termination.  The Executive’s employment hereunder may
be terminated under the following circumstances:


 
4

--------------------------------------------------------------------------------

 


  
(a)              Death.  The Executive’s employment hereunder shall terminate
upon the Executive’s death.  Upon any termination of the Executive’s employment
hereunder as a result of this Section 8(a), the Executive’s estate shall be
entitled to receive (i) his Base Salary through the date of termination,
(ii) any earned but unpaid Annual Bonus for any Fiscal Year preceding the Fiscal
Year in which the termination occurs, (iii) a pro-rata amount of the Annual
Bonus for the Fiscal Year in which the termination occurs, and (iv) the dollar
value of all accrued and unused vacation based upon the Executive’s most recent
level of Base Salary.  In addition, outstanding equity awards will accelerate in
accordance with the terms of the agreements evidencing the awards.  All other
benefits, if any, due to the Executive’s estate following the Executive’s
termination due to death shall be determined in accordance with the plans,
policies and practices of the Company; provided, however, that the Executive (or
his estate, as the case may be) shall not participate in any severance plan,
policy or program of the Company.  The Executive’s estate shall not accrue any
additional compensation (including any Base Salary or Annual Bonus) or other
benefits under this Agreement following such termination of employment.  The
amounts payable pursuant to this Section 8(a) shall be paid, in lump sum, as
soon as practicable following such termination, but in no event later than 30
days after the date of such termination.
  
 (b)              Disability.  The Company may terminate the Executive’s
employment hereunder for Disability.  “Disability” shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform the
Executive’s duties and responsibilities under this Agreement for a period of 180
consecutive days.  In conjunction with determining Disability for purposes of
this Agreement, the Executive hereby (i) consents to any such examinations which
are relevant to a determination of whether the Executive is mentally and/or
physically disabled and (ii) agrees to furnish such medical information as may
be reasonably requested.  Upon any termination of the Executive’s employment
hereunder pursuant to this Section 8(b), the Executive shall be entitled to
receive (A) his Base Salary through the date of termination, (B) any earned but
unpaid Annual Bonus for any Fiscal Year preceding the Fiscal Year in which the
termination occurs, (C) a pro-rata amount of the Annual Bonus for the Fiscal
Year in which the termination occurs,  and (D) the dollar value of all accrued
and unused vacation based upon the Executive’s most recent level of Base
Salary.  In addition, outstanding equity awards will accelerate in accordance
with the terms of the agreements evidencing the awards.  All other benefits, if
any, due to the Executive following the Executive’s termination by the Company
for Disability shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any severance plan, policy or program of the Company.  The
Executive shall not accrue any additional compensation (including any Base
Salary or Annual Bonus) or other benefits under this Agreement following such
termination of employment. The amounts payable pursuant to this Section 8(b)
(other than with respect to the payments under clause (C) which shall be paid,
in a lump sum as soon as practicable (but in all events within sixty (60) days)
following the Executive’s separation from service with the Company (as defined
in Section 1.409A-1(h) of the 409A Regulations)) shall be paid, in lump sum, as
soon as practicable following such termination, but in no event later than 30
days after the date of such termination.
  
 (c)              Termination for Cause; Voluntary Termination.
  
 (i)          At any time during the Term, (A) the Company may terminate the
Executive’s employment hereunder for “Cause” (as defined below) by written
notice, specifying the grounds for Cause in reasonable detail, and (B) the
Executive may terminate his employment hereunder “voluntarily” (that is, other
than by death, Disability or for Good Reason, in accordance with Section 8(a),
8(b) or 8(d)).  “Cause” shall mean:  (I) any conviction by a court of, or entry
of a pleading of guilty or nolo contendere by the Executive with respect to, a
felony or any lesser crime involving moral turpitude or a material element of
which is fraud or dishonesty; (II) the Executive’s willful dishonesty of a
substantial nature towards the Company and any of its subsidiaries; (III) the
Executive’s material breach of this Agreement, which breach is not cured by the
Executive to the reasonable satisfaction of the Company within 30 business days
of the date the Company delivers written notice of such breach to the Executive;
or (IV) the Executive’s material, knowing and intentional failure to comply with
material applicable


 
5

--------------------------------------------------------------------------------

 
 
laws with respect to the execution of the Company’s and its subsidiaries’
business operations, including, without limitation, a knowing and intentional
failure to comply with the Prevention of Corruption Act of India, 1988 or the
Foreign Corrupt Practices Act 1977 of the US Congress, as amended; provided,
that if all of the following conditions exist, there will be a presumption that
the Executive has acted in accordance with such applicable laws, the Executive
is following, in good faith, the written advice of counsel, such counsel having
been approved by the Board as outside counsel to the Company for regulatory and
compliance matters, in the form of a legal memorandum or a written legal
opinion, and the Executive has, in good faith, provided to such counsel all
accurate and truthful facts necessary for such counsel to render such legal
memorandum or written legal opinion.
  
 (ii)         Upon the termination of the Executive’s employment hereunder
pursuant to Section 8(c) by the Company for Cause, the Executive shall be
entitled to receive (A) his Base Salary through the date of termination, (B) any
earned but unpaid Annual Bonus for any Fiscal Year preceding the Fiscal Year in
which the termination occurs,  and (C) the dollar value of all accrued and
unused vacation based upon the Executive’s most recent level of Base Salary. 
The Executive shall not accrue any additional compensation (including any Base
Salary or Annual Bonus) or other benefits under this Agreement following such
termination of employment.  The amounts payable pursuant to this
Section 8(c)(ii)  shall be paid, in lump sum, as soon as practicable following
such termination, but in no event later 30 days after the date of such
termination.
  
 (iii)        Upon the termination of the Executive’s employment hereunder
pursuant to Section 8(c) due to the Executive’s voluntary termination, the
Executive shall be entitled to receive (A) his Base Salary through the date of
termination, (B) any earned but unpaid Annual Bonus for any Fiscal Year
preceding the Fiscal Year in which the termination occurs, (C) a pro-rata amount
of the Annual Bonus for the Fiscal Year in which the termination occurs (but
only if the applicable performance target for the entirety of such Fiscal Year
is achieved), and (D) the dollar value of all accrued and unused vacation based
upon the Executive’s most recent level of Base Salary.  In addition, outstanding
equity awards will accelerate in accordance with the terms of the agreements
evidencing the awards.  The Executive shall not accrue any additional
compensation (including any Base Salary or Annual Bonus) or other benefits under
this Agreement following such termination of employment.  The amounts payable
pursuant to this Section 8(c)(iii) (other than with respect to the payments
under clause (C) which shall be paid on or after the first day (but in no event
later than the fifteenth day of the third month) of the Fiscal Year following
the Fiscal Year in which such termination occurs), shall be paid, in lump sum,
as soon as practicable following such termination, but in no event later than 30
days after the date of such termination.  For the avoidance of doubt, upon the
termination of the Executive’s employment hereunder pursuant to Section 8(c) due
to the Executive’s voluntary termination, the Executive shall not be entitled to
receive any severance payments under any severance plan, policy or program of
the Company.
  
 (iv)       All other benefits, if any, due to the Executive following the
Executive’s termination of employment for Cause or due to voluntary termination
pursuant to Section 8(c) shall be determined in accordance with the plans,
policies and practices of the Company; provided, however, that the Executive
shall not participate in any severance plan, policy or program of the Company.
  
 (d)           Termination for Good Reason or Without Cause.
  
 (i)          At any time during the Term, (A) the Executive may terminate the
Executive’s employment hereunder for “Good Reason” (as defined below) and
(B) the Company may terminate the Executive’s employment hereunder without Cause
(and other than for death or Disability).  “Good Reason” shall mean the
occurrence, without the Executive’s prior written consent, of any of the
following events:  (I) a reduction in the nature of the Executive’s authority or
duties from those contemplated by this Agreement; (II) a reduction in the then
current Base Salary, target Annual Bonus or fringe benefits specific to the
Executive; or (III) causing or requiring the Executive to report to any person
other than the Board; provided, however, that any such event described in (I),
(II) or (III) above shall not constitute Good Reason unless and until the
Executive shall have provided the Company with notice of such event within 90
days of the initial occurrence of such event and the Company shall have failed
to remedy such event within  30 days of receipt of such
notice.   Notwithstanding any provision of this Agreement


 
6

--------------------------------------------------------------------------------

 
 
to the contrary, in no event shall the timing of the Executive's execution of
the release required under Section 8(e), directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the release could be made in more than one taxable year,
payment shall be made in the later taxable year.
 
 (ii)         Upon the termination of the Executive’s employment hereunder
pursuant to Section 8(d), the Executive shall receive the following payments:
 (A) payment of an amount equal to the sum of (I) any earned but unpaid Base
Salary through the date of termination, (II) any earned but unpaid Bonus for any
Fiscal Year preceding the Fiscal Year in which the termination occurs, (III) a
pro-rata amount of the Annual Bonus for the Fiscal Year in which the termination
occurs (but only if the applicable performance target for the entirety of such
Fiscal Year is achieved) and (IV) the dollar value of all accrued and unused
vacation based upon the Executive’s most recent level of Base Salary, and
(B) payment of an amount equal to the sum of (X) two times the Executive’s Base
Salary (at the rate then in effect) and (Y) two times the Annual Bonus the
Executive received for the Fiscal Year preceding the Fiscal Year in which the
termination occurs.  The amounts payable pursuant to the foregoing sentence in
Section 8(d) (other than with respect to the payments under clause
(A)(III) which shall be paid on or after the first day (but in no event later
than the fifteenth day of the third month) of the Fiscal Year following the
Fiscal Year in which such termination occurs), shall be paid, in lump sum,
within sixty (60) days following the Executive’s separation from service with
the Company (as defined in Section 1.409A-1(h) of the 409A Regulations).  In
addition, outstanding equity awards will accelerate in accordance with the terms
of the agreements evidencing the awards.


 (iii)        In addition, the Company shall reimburse the Executive for the
cost of acquiring health benefits for the Executive and his spouse and other
eligible dependents at the same level of coverage and benefits as is provided to
U.S.-based senior executives of the Company for the two-year period following
the date of the Executive’s termination; provided, that the Company’s obligation
to reimburse any such health benefits costs shall cease with respect to such
health benefits at the time the Executive and his spouse and other eligible
dependents become eligible for such health benefits from another employer.  The
Executive shall, within 30 days after each periodic payment for a reimbursable
health benefit expense under this Section 8(d)(iii), submit appropriate evidence
of such payment to the Company for reimbursement, and the Company shall pay such
reimbursement on the 30th day following receipt of the submission.  During the
period such health benefit coverage remains in effect hereunder, the following
provisions shall govern the arrangement: (a) the amount of the health care costs
eligible for reimbursement in any one calendar year of such coverage shall not
affect the amount of such costs eligible for reimbursement in any other calendar
year for which such reimbursement is to be provided hereunder; (ii) no costs
shall be reimbursed after the close of the calendar year following the calendar
year in which those costs were incurred; and (iii) the Executive’s right to the
reimbursement of such costs cannot be liquidated or exchanged for any other
benefit.  In the event the reimbursement of health benefit costs results in the
recognition of taxable income (whether for federal, state or local income tax
purposes) by the Executive, then the Company shall make an additional payment
(the “Health Benefit Gross-Up Payment”) in a dollar amount to fully cover all
taxes payable by the Executive on the income recognized with respect to the
reimbursed health benefit costs, including taxes imposed upon the Health Benefit
Gross-Up Payment.  The Health Benefit Gross-Up Payment shall be paid to the
Executive at the time the related taxes are remitted to the tax
authorities.  All other benefits, if any, due the Executive following a
termination pursuant to Section 8(d) shall be determined in accordance with the
plans, policies and practices of the Company; provided, however, that the
Executive shall not participate in any severance plan, policy or program of the
Company, The Executive shall not accrue any additional compensation (including
any Base Salary or Annual Bonus) or other benefits under this Agreement
following such termination of employment.
  
 (e)           Execution of Release of All Claims.  Notwithstanding any other
provision of this Agreement to the contrary, the Executive acknowledges and
agrees that any and all payments and benefits to which the Executive is entitled
under Section 8(d) (other than the acceleration of any equity awards) are
conditional upon, and subject to, the Executive’s execution of a mutual release
and waiver of claims in the form attached


 
7

--------------------------------------------------------------------------------

 

hereto as Exhibit A.  The release must be executed by the Executive and the
Company and effective on or prior to the 60th day after the date of termination
of the Executive’s employment with the Company.
  
 (f)            Notice of Termination.  Any purported termination of employment
by the Company or the Executive shall be communicated by a written Notice of
Termination to the Executive or the Company, respectively, delivered in
accordance with Section 10(f) hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in the Agreement relied upon, the date of termination, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated. 
The date of termination of the Executive’s employment shall be the date so
stated in the Notice of Termination, which date, in the event of a termination
initiated by the Executive or by the Company pursuant to Section 8(d) shall be
no less than 30 days following the delivery of a Notice of Termination or in the
event of a termination initiated by the Executive pursuant to Section 8(c) shall
be no less than 30 days following the delivery of a Notice of Termination;
provided, however, that in the case of a termination for Cause by the Company,
the date of termination shall be the date the Notice of Termination is delivered
in accordance with Section 8(c).
 
 (g)             Resignation from Positions.  Notwithstanding any other
provision of this Agreement to the contrary, upon any termination of employment
(whether voluntary or involuntary), the Executive, upon written request from the
Board, shall resign from the Board and any other positions he has with the
Company Group (as defined below), whether as an executive, officer, employee,
consultant, director, trustee, fiduciary or otherwise.


 Section 9.               Restrictive Covenants.
  
 (a)              Noncompetition.  In consideration of the payments by the
Company to the Executive pursuant to this Agreement, the Executive hereby
covenants and agrees that, during the Term and for the one-year period following
the date of the Executive’s termination for any reason, the Executive shall not,
without the prior written consent of the Company, engage in “Competition” (as
defined below) with the Company, the Prior Employers or any of their respective
affiliates or subsidiaries (collectively, the “Company Group”).  For purposes of
this Agreement, if the Executive takes any of the following actions he shall be
engaged in “Competition”: engaging in or carrying on, directly or indirectly,
any enterprise, whether as an advisor, principal, agent, partner, officer,
director, employee, stockholder, associate or consultant to any of the five
entities listed on the competitor list attached as Exhibit B hereto, or any
successor of any such entity, which competitor list may be amended annually by
the Board, or a committee thereof, to add or delete entities from such list
provided that in no event shall the number of entities named on such list exceed
five.  Notwithstanding the foregoing, “Competition” shall not include the
passive ownership of securities in any entity listed on Exhibit B and exercise
of rights appurtenant thereto, so long as such securities represent no more than
two percent (2%) of the voting power of all securities of such enterprise.
  
 (b)              Nonsolicitation; No-Hire.  In further consideration of the
payments by the Company to the Executive pursuant to this Agreement, the
Executive hereby covenants and agrees that, during the Term and for the two-year
period following the date of the Executive’s termination for any reason, the
Executive shall not knowingly (i) attempt to influence, persuade or induce, or
assist any other person in so influencing, persuading or inducing, any employee
or independent contractor of the Company Group to give up, or to not commence,
employment or a business relationship with the Company Group, (ii) unless
otherwise in contravention of applicable law, directly, or indirectly through
direction to any third party, hire or engage, or cause to be hired or engaged,
any person who is or was an employee or independent contractor of the Company
Group, or (iii) attempt to influence, persuade or induce, or assist any other
person in so influencing, persuading or inducing, any agent, consultant, vendor,
supplier or customer of the Company Group to give up or not commence, a business
relationship with the Company Group.


 
8

--------------------------------------------------------------------------------

 


  
(c)              Confidential Information.  The Executive acknowledges that the
Company Group has a legitimate and continuing proprietary interest in the
protection of its confidential information and that it has invested substantial
sums and will continue to invest substantial sums to develop, maintain and
protect such confidential information.  During the Term and at all times
thereafter, the Executive shall not, except with the written consent of the
Company or in connection with carrying out the Executive’s duties or
responsibilities hereunder, furnish or make accessible to anyone or use for the
Executive’s own benefit any trade secrets, confidential or proprietary
information of the Company Group, including its business plans, marketing plans,
strategies, systems, programs, methods, employee lists, computer programs,
insurance profiles and client lists; provided, that such protected information
shall not include information known to the public or otherwise in the public
domain without violation by the Executive of this Section 9(c).  Notwithstanding
the foregoing, the Executive may disclose Confidential Information when required
to do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company Group or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order the Executive to divulge, disclose or make accessible such
information; provided, further, that in the event that Executive is ordered by a
court or other government agency to disclose any Confidential Information, the
Executive shall (i) promptly notify the Company of such order, (ii) at the
written request of the Company, diligently contest such order at the sole
expense of the Company as expenses occur, and (iii) at the written request of
the Company, seek to obtain, at the sole expense of the Company, such
confidential treatment as may be available under applicable laws for any
information disclosed under such order.
  
 (d)              Property of the Company.  All memoranda, notes, lists, records
and other documents or papers (and all copies thereof) relating to the Company
Group, whether written or stored on electronic media, made or compiled by or on
behalf of the Executive in the course of the Executive’s employment, or made
available to the Executive in the course of the Executive’s employment, relating
to the Company Group, or to any entity which may hereafter become an affiliate
thereof, but excluding the Executive’s personal effects, Rolodexes and similar
items, shall be the property of the Company, and shall, except as otherwise
agreed by the Company in writing, be delivered to the Company promptly upon the
termination of the Executive’s employment with the Company for any reason or at
any other time upon request.
  
 (e)              Developments.  All discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Executive
alone or with others, at any time during his employment with the Company, and in
any way relating to the business activities which are the same as or
substantially similar to business activities carried on by the Company Group or
being definitely planned by the Company Group (the “Business”), or the products
or services of the Company Group, whether or not subject to patent, copyright or
other protection and whether or not reduced to tangible form (“Developments”),
shall be the sole and exclusive property of the Company.  The Executive agrees
to, and hereby does, assign to the Company, without any further consideration,
all of the Executive’s right, title and interest throughout the world in and to
all Developments.  The Executive agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that the Company or one of the members
of the Company Group, as the case may be, is the author of such Developments and
owns all of the rights comprised in the copyright of such Developments and the
Executive hereby assigns to the Company without any further consideration all of
the rights comprised in the copyright and other proprietary rights the Executive
may have in any such Development to the extent that it might not be considered a
work made for hire.  The Executive shall make and maintain adequate and current
written records of all Developments and shall disclose all Developments
promptly, fully and in writing to the Company promptly after development of the
same, and at any time upon request.
  
 (f)               Enforcement.  The Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 9(a), (b),


 
9

--------------------------------------------------------------------------------

 
 
(c) and (d) herein would be inadequate and, in recognition of this fact, the
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.  In addition, the Company shall be entitled to immediately
cease paying any amounts remaining due or providing any benefits to the
Executive pursuant to Section 8 in the event that the Executive has violated any
provision of Section 9(a) or has materially breached any of his obligations
under Sections 9(b), (c), (d) and (e) of this Agreement.  The Executive
understands that the provisions of Sections 9(a) and 9(b) may limit his ability
to earn a livelihood in a business similar to the Business but he nevertheless
agrees and hereby acknowledges that (i) such provisions do not impose a greater
restraint than is necessary to protect the goodwill or other business interests
of the Company, (ii) such provisions contain reasonable limitations as to time
and scope of activity to be restrained, (iii) such provisions are not harmful to
the general public, (iv) such provisions are not unduly burdensome to the
Executive, and (v) the consideration provided hereunder is sufficient to
compensate the Executive for the restrictions contained in Sections 9(a) and
9(b).  In consideration of the foregoing and in light of the Executive’s
education, skills and abilities, the Executive agrees that he shall not assert
that, and it should not be considered that, any provisions of Sections 9(a) and
9(b) otherwise are void, voidable or unenforceable or should be voided or held
unenforceable.  It is expressly understood and agreed that although the
Executive and the Company consider the restrictions contained in
Sections 9(a) and 9(b) to be reasonable, if a judicial determination is made by
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
the Executive, the provisions of this Agreement shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
  
 Section 10.             Miscellaneous.
  
 (a)           Executive’s and Company’s Representations.  The Executive hereby
represents and warrants to the Company that:  (i) the execution, delivery and
performance of this Agreement by the Executive does not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which he is bound; (ii) the Executive is not a party to or bound by an
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity which would interfere in any material respect with
the performance of his duties hereunder; provided, however, that the Executive
is currently bound by a confidentiality agreement with General Electric
Corporation which the Parties hereby agree will not materially interfere with
the performance of the Executive’s duties hereunder; and (iii) Executive shall
not use any confidential information or trade secrets of any person or party
other than the Company and its subsidiaries in connection with the performance
of his duties hereunder.  The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement, that the Agreement has
been duly authorized by all necessary corporate action, and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.
  
 (b)           Mitigation.  The Executive shall have no duty to mitigate his
damages by seeking other employment and, should the Executive actually receive
compensation from any such other employment, the payments required hereunder
shall not be reduced or offset by any other compensation except as specifically
provided herein.
  
 (c)           Waiver.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive and an officer of the Company (other than the
Executive) duly authorized by the Board to execute such amendment, waiver or
discharge.  No waiver by either Party at any time of any breach of the other
Party of, or compliance with, any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


 
10

--------------------------------------------------------------------------------

 


 (d)           Compliance with Section 409A and Section 457A of the Code.
  
 (i)            This Agreement and the benefits provided hereunder are intended
to comply with Section 409A of the Code and the Treasury Regulations and other
guidance promulgated thereunder and Section 457A of the Code and the Treasury
Regulations and other guidance promulgated thereunder, and the provisions of
this Agreement shall be interpreted and construed to be consistent with this
intent.
 
 (ii)           Notwithstanding any provision to the contrary in this Agreement,
no payments or benefits to which the Executive becomes entitled under this
Agreement shall be made or paid to the Executive prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of his “separation
from service” with the Company (as such term is defined in Section 409A-1(h) of
the 409A Regulations) or (ii) the date of the Executive’s death, if the
Executive is deemed at the time of such separation from service a “key employee”
within the meaning of that term under Code Section 416(i) and the Company’s
stock is publicly traded on an established securities market and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2).  Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments deferred pursuant to this
subsection 10(d) shall be paid in a lump sum to the Executive, and any remaining
payments due under this Agreement shall be paid in accordance with the normal 
payment dates specified for them herein.  The Executive shall be entitled to
interest on any deferred benefits and payments during the deferral period, with
such interest to accrue at the prime rate in effect from time to time during
that period and to be paid in a lump sum on the first business day following the
end of the deferral period. The key employees subject to such a delayed
commencement date shall be identified on December 31 of each calendar year.  If
the Executive is so identified on any such December 31, he shall have key
employee status for the twelve (12)-month period beginning on April 1 of the
following calendar year.
  
 (iii)       All reimbursements under Sections 7(a) and 7 (d) shall be made
promptly following the submission of a reimbursement request by the Executive
and no later than the end of the Executive’s taxable year (the “Executive Tax
Year”) following the Executive Tax Year in which the expense is incurred.  The
amount of expenses eligible for reimbursement under Sections 7(a) and 7(d) and
in-kind benefits payable under Section 7(a) during an Executive Tax Year shall
not affect the expenses eligible for reimbursement or in-kind benefits payable
in another Executive Tax Year.  No right to reimbursement under Sections
7(a) and 7(d) or payment of in-kind benefits under Section 7(a) shall be subject
to liquidation or exchange for any other payment or benefit.


(iv)         If and to the extent required by Code Section 457A, and subject to
Code Section 409A:
 
 
(A)         Any compensation which is attributable to services performed after
December 31, 2008, as adjusted for any earnings and losses attributable thereto,
shall be paid to the Executive no later than the last day of the twelfth month
after the end of the taxable year of the Company during which the right to the
payment of such compensation is no longer subject to a “substantial risk of
forfeiture” within the meaning of Code Section 457A.
 
 
(B)         In the case of any compensation which is attributable to services
performed before January 1, 2009, to the extent such compensation is not
includible in the Executive’s gross income in a taxable year beginning before
2018, such deferred amount, as adjusted for any earnings and losses attributable
thereto, shall be paid to the Executive in the later of (1) the last taxable
year beginning before 2018, or (2) the taxable year in which there is no
“substantial risk of forfeiture” of the Executive’s rights to such compensation,
within the meaning of Code Section 457A
  


 
11

--------------------------------------------------------------------------------

 


 (e)           Successors and Assigns.  This Agreement shall be binding on and
inure to the benefit of the successors and assigns of the Company.
  
 (f)            Notice.  For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses or sent via facsimile to the respective facsimile numbers,
as the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery or overnight courier shall
be deemed given when delivered; (ii) notices sent by facsimile transmission
shall be deemed given upon the sender’s receipt of confirmation of complete
transmission; and (iii) notices sent by registered mail shall be deemed given
two days after the date of deposit in the mail.
  
If to the Executive, to such address as shall most currently appear on the
records of the Company.
 
If to the Company, to:
 
Genpact Limited
Canon’s Court
22 Victoria Street
Hamilton HM EX
Bermuda


With a copy to


Genpact Onsite Services, Inc.
105 Madison Avenue
Second Floor
New York, NY 10016
 
 
 (g)           GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OF ANY JURISDICTION WHICH
WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW
YORK.  ANY ACTION TO ENFORCE THIS AGREEMENT AND/OR THE EXHIBITS HERETO (OTHER
THAN AN ACTION WHICH MUST BE BROUGHT BY ARBITRATION PURSUANT TO SECTION 10(i))
MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, A
COURT SITUATED IN NEW YORK COUNTY, NEW YORK.  EACH PARTY HEREBY WAIVES THE
RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION
OF ANY SUCH ACTION.
  
 (h)           JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR
HEARD IN ANY COURT.
  
 (i)            Arbitration.  Any dispute, controversy or other claim, other
than disputes, controversies or claims relating to Section 9 (which disputes,
controversies or claims shall be litigated in court in accordance with the
provisions of Sections 9(f) and 10(g) hereof), arising out of or relating to
(i) this Agreement or (ii) the Executive’s employment with the Company shall be
resolved by binding confidential arbitration before a single


 
12

--------------------------------------------------------------------------------

 
 
arbitrator, to be held in New York City, New York in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.
  
 (j)            Assignment.  The Executive may not assign his rights or
interests under this Agreement.  This Agreement may not be assigned by the
Company other than to an entity (i) which, directly or indirectly, controls, is
controlled by or is under common control with the Company, or which is a
successor in interest to substantially all of the business operations of the
Company, and (ii) which assumes in writing or by operation of law, at the time
of the assignment, the Company’s obligation to perform this Agreement.
  
 (k)           Severability of Invalid or Unenforceable Provisions.  The
invalidity or unenforceability of any provision or provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
  
 (l)            Entire Agreement.  This Agreement sets forth the entire
agreement of the Parties in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written,
including, the Prior Employment Agreement, in respect of the subject matter
contained herein.
  
 (m)          Withholding Taxes.  The Company shall be entitled to withhold from
any payment due to the Executive hereunder any amounts required to be withheld
by applicable tax laws or regulations.
  
 (n)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


 
13

--------------------------------------------------------------------------------

 


 
  
IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first above written.
 

 
GENPACT LIMITED
         
By:
  /s/ Heather White    
 Name:  Heather White
   
 Title:  Vice President
       

 
 

 
EXECUTIVE
         
By:
  /s/ Pramod Bhasin
   
 Pramod Bhasin
       

 


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
GENERAL RELEASE
AND COVENANT NOT TO SUE
 
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
 
Pramod Bhasin (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that Amended and Restated
Employment Agreement dated as of August 13, 2010 (the “Employment Agreement”) by
and among Executive and Genpact Limited, a Bermuda limited exempted company (the
“Company”) does hereby covenant not to sue or pursue any litigation against, and
waives, releases and discharges the Company and any of its assigns, affiliates,
subsidiaries, parents, predecessors and successors, and the past and present
shareholders, employees, officers, directors, representatives and agents of any
of them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that Executive ever had, now has or shall or may have or assert as of
the date of this Release and Covenant Not to Sue against the Company Group
relating to his employment with the Company or the termination thereof or his
service as an officer or director of any subsidiary or affiliate of the Company
or the termination of such service, including, without limiting the generality
of the foregoing, any claims, demands, rights, judgments, defenses, actions,
charges or causes of action related to employment or termination of employment
or that arise out of or relate in any way to the Age Discrimination in
Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the basis
of age), the National Labor Relations Act, the Civil Rights Act of 1991, the
Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974 (“ERISA”), and the
Family and Medical Leave Act, all as amended, and other Federal, state and local
laws relating to discrimination on the basis of age, sex or other protected
class, all claims under Federal, state or local laws for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress, and any related claims for attorneys’ fees and costs;
provided, however, that nothing herein shall release the Company from any of its
obligations to Executive under the Employment Agreement (including, without
limitation, its obligation to pay the amounts and provide the benefits upon
which this Release and Covenant Not to Sue is conditioned) or any rights
Executive may have to indemnification under any charter or by-laws (or similar
documents) of any member of the Company Group or any insurance coverage under
any directors and officers insurance or similar policies or any benefits vested
and accrued as of the date hereof which the Executive has under any ERISA
benefit plan.
 
The Company Group does hereby covenant not to sue or pursue any litigation
against, and waives, releases and discharges Executive and Executive’s
descendants, dependents, heirs, executors and administrators and assigns, past
and present (collectively, the “Executive Group”), from any and all claims,
demands, rights, judgments, defenses, actions, charges or causes of action
whatsoever, of any and every kind and description, whether known or unknown,
accrued or not accrued, that the Company Group ever had, now have or shall or
may have or assert as of the date of this Release and Covenant Not to Sue
against any member of the Executive Group relating to his employment with the
Company or the termination thereof or his service as an officer or director of
any subsidiary or affiliate of the Company or the termination of such service
(collectively, “Claims”); provided, however, that (i) nothing herein shall
release Executive from any of Executive’s obligations and covenants under
Sections 9 or 10 of the Employment Agreement, and (ii) nothing herein shall
release the Executive Group from any Claims (A) which are based upon any acts or
omissions of Executive that involve fraud or (B) which were not known to the
non-employee members of the Company’s board of directors on the date hereof.
 
The parties hereto agree that this Release and Covenant Not to Sue may be
pleaded as a full defense to any action, suit or other proceeding covered by the
terms hereof that is or may be initiated, prosecuted or maintained by any such
party or his or its heirs or assigns.  Executive understands and confirms that
Executive is executing this Release and Covenant Not to Sue voluntarily and
knowingly, but


 
 

--------------------------------------------------------------------------------

 


that this Release and Covenant Not to Sue does not affect Executive’s right to
claim otherwise under ADEA.  In addition, Executive shall not be precluded by
this Release and Covenant Not to Sue from filing a charge with any relevant
Federal, state or local administrative agency, but Executive agrees to waive
Executive’s rights with respect to any monetary or other financial relief
arising from any such administrative proceeding.
 
In furtherance of, and solely to the extent provided by, the agreements set
forth above, the parties hereby expressly waive and relinquish any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims that such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release.  In
connection with such waiver and relinquishment, the parties acknowledge that
they are aware that they may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those that they now know
or believe to be true, with respect to the matters released herein. 
Nevertheless, it is the intention of the parties to fully, finally and forever
release all such matters, and all claims relating thereto, that now exist, may
exist or theretofore have existed, as specifically provided herein.  The parties
hereto acknowledge and agree that this waiver shall be an essential and material
term of the releases contained above.  Nothing in this paragraph is intended to
expand the scope of the releases as specified herein.
 
This Release and Covenant Not to Sue shall be governed by and construed in
accordance with the laws of the State of New York.
 
To the extent that Executive is forty (40) years of age or older, this paragraph
shall apply.  Executive acknowledges that Executive has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this Release
and Covenant Not to Sue and the Company agrees that Executive may cancel this
Release and Covenant Not to Sue at any time during the seven (7) days following
the date on which this Release and Covenant Not to Sue has been signed by all
parties to this Release and Covenant Not to Sue.  In order to cancel or revoke
this Release and Covenant Not to Sue, Executive must deliver to the General
Counsel of the Company written notice stating that Executive is canceling or
revoking this Release and Covenant Not to Sue.  If this Release and Covenant Not
to Sue is timely cancelled or revoked, none of the provisions of this Release
and Covenant Not to Sue shall be effective or enforceable by any party and the
Company shall not be obligated to make the payments to Executive or to provide
Executive with the other benefits described in the Employment Agreement and all
contracts and provisions modified, relinquished or rescinded hereunder shall be
reinstated to the extent in effect immediately prior hereto.
 
Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person without limitation in time.  The
Company hereby agrees that its board of directors, the members of the Company
Group and the executives, managers and officers of the members of the Company
Group shall not defame or disparage Executive in any medium to any person
without limitation in time.  Notwithstanding this provision, either party may
confer in confidence with his or its legal representatives and make truthful
statements as required by law.
 
The parties acknowledge and agree that they have entered into this Release and
Covenant Not to Sue knowingly and willingly and have had ample opportunity to
consider the terms and provisions of this Release and Covenant Not to Sue.
 


 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this [__________]ay of [________], [____].
 
 

 
GENPACT LIMITED
         
By:
 
Its:

 
 

 
EXECUTIVE
         
Pramod Bhasin

 


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
Competitor List
 
Accenture Ltd.
Cognizant Technology Solutions Corporation
HCL Technologies Limited
International Business Machines Corporation
Wipro Limited
 

